Citation Nr: 0110100	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for depression, as 
secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's depression is reasonably related to his 
service-connected defective hearing and tinnitus.  


CONCLUSION OF LAW

Depression is due to service connected disability.  38 C.F.R. 
§ 3.310 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary 

to substantiate the claim.  The appellant testified before a 
hearing officer in June 2000, and he was given notice of the 
evidence necessary to substantiate the claim. The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2000).  The appellant was afforded an 
additional period of 30-days to submit evidence.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  A 
VA examination was conducted, and copies of the report 
associated with the file. 

The veteran seeks service connection on a secondary basis for 
depression.  He contends that he has depression due to his 
service-connected defective hearing and tinnitus.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service connected disability. 38 C.F.R. § 3.310(a) (2000). 
Also, the United States Court of Appeals for Veterans Claims 
has held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
nonservice connected disability caused by a service connected 
disorder.  Allen V Brown, 7 Vet. App. 430 (1995).

In this case, a VA examiner has noted in November 1998 that 
due to the veteran's tinnitus the veteran was having 
significant trouble sleeping.  It was stated that the 
insomnia was subsequently causing depressive symptoms.  In a 
June 1999 letter, the same VA examiner noted that he had been 
treating the veteran for depression since August 25, 1998, 
and that the veteran was service-connected for hearing loss 
and tinnitus.  It was stated that the veteran had no prior 
history of depression or other mental health problems but 
that with his aging, his hearing loss and tinnitus have 
worsened.  It was reported that he subsequently has lost some 
social supports 

from friends who have become frustrated with his inability to 
comprehend conversation.  It was stated that he also has 
lessened his participation in classes and other 
organizational activities due to inability to hear.  It was 
pointed out that the consequence has been social withdrawal 
and isolation which contributed to the veteran's depression.  
It was stated that it appeared that the veteran's hearing 
loss and tinnitus were directly related to lessened quality 
of life and depression.  

The veteran was examined by VA in December 1999.  The 
examiner diagnosed depressive disorder.  The Axis III 
criteria included sensorineural hearing loss and tinnitus.  
The examiner stated that the depression was multifactorial.  
Among the factors said to be related to the depression was 
hearing loss.  It was also reported that a limited component 
of his depression was tinnitus.  

In a June 2000 letter, a private examiner noted that the 
veteran had been a patient of his for many years.  It was 
stated that years prior he had discussed the veteran's 
depression with him and it was the examiner's opinion that it 
was episodic and situational due to the hearing loss.  

At his personal hearing in June 2000, the veteran stated that 
his hearing was worsening and that his depression was related 
to his hearing problems. A complete transcript is of record.  

Review of the record indicates that the veteran has been 
diagnosed with depressive disorder, which has been medically 
associated with his service connected hearing loss and 
tinnitus by a private examiner and by a VA examiner.  It is 
noted that a VA examiner has indicated that the veteran's 
service-connected tinnitus was a "limited component" of his 
depression.  While other factors have also been identified 
which the examiner opined contributed to a greater degree, 
the fact remains that his service connected disabilities have 
been associated with the diagnosed depression.  Thus, the 
Board finds that with the resolution of reasonable doubt in 
the veteran's favor, the veteran is reasonably entitled to 
service connection for depression as secondary to his 
service-connected disabilities. 38 C.F.R. § 3.310 (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


ORDER

Service connection for depression, as secondary to service 
connected disabilities, is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

